MEMORANDUM OPINION

                                          No. 04-08-00727-CV


                          IN THE INTEREST OF F.R., JR., et al., Children


                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-PA-01990
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebecca Simmons, Justice

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: July 8, 2009

AFFIRMED

           After the trial court terminated her parental rights, Judy Ann A. appealed the trial court’s

order determining that an appeal of the termination order would be frivolous. See TEX. FAM.

CODE ANN. § 263.405(g) (Vernon 2008). Judy Ann’s court-appointed appellate attorney filed a

brief containing a professional evaluation of the record and demonstrating that there are no

arguable grounds to be advanced. Counsel concludes that the appeal is frivolous and without

merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967). See also

In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at * 4 (Tex. App.—San Antonio May 21,
                                                                                       04-08-00727-CV


2003, no pet.) (mem. op.) (applying Anders procedure in appeal from termination of parental

rights); In re K.M., 98 S.W.3d 774, 775 (Tex. App.—Fort Worth 2003, order) (same).

       Counsel certified that a copy of his brief was delivered to Judy Ann who was advised of

her right to examine the record and to file a pro se brief. No pro se brief has been filed. After

reviewing the record, we agree that the appeal is frivolous and without merit. The judgment of

the trial court is, therefore, affirmed and counsel’s motion to withdraw is granted.



                                                  Rebecca Simmons, Justice




                                                -2-